DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 8, 10, and 15 are objected to because of the following informalities:   
cl.1: 
“and to carry” is believed to be in error for --and carry--
“aft sealing element and bypassing the combustor” is believed to be in error for --aft sealing element, thus bypassing the combustor--
“the second portion of the compressor discharge air” is believed to be in error for either -- the second portion of the compressed gases-- or --the compressor discharge air--
cl.8: “backing plate and the forward sealing element” is believed to be in error for --backing plate, and the forward sealing element--
cl.10: “and to conduct” is believed to be in error for --and conduct--
cl.15: 
“the wheel cavity and the number” is believed to be in error for --the wheel cavity, and the number--
“into the wheel cavity configured to direct” is believed to be in error for --into the wheel cavity to direct--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “a second portion and majority of the compressed gases” renders the claim indefinite because it is unclear whether the second portion is separate and different from the majority of the compressed gases, or whether the second portion of the compressed gases is the majority of the compressed gases. 
Furthermore, the recitation “via the combustor” renders the claims indefinite because the term appears to be used contrary to the accepted meaning in the prior art. A combustor is typically the enclosure in which combustion takes place. Applicant instead appears to be referring to a combustion section (or combustor case) that includes a compressor discharge plenum  as defined by the engine case 51 and the backing plate 72 of 26 (together, a.k.a. a combustor case) that is downstream from the diffuser 28 of the compressor and upstream of the combustor itself. If left unchanged, the claim is unclear as to whether air is being taken from within the combustor (where combustion is taking place at high temperature) or whether air is being taken from the compressor discharge plenum (or combustor case). 
Additionally, the recitation of single “outlet tip” for the plural impeller blades renders the claim indefinite because it is unclear whether the plural blades share a single outlet tip, or whether the outlet tip refers to that of just one of the impeller blades, or whether there is meant to be multiple outlet tips (one for each impeller blade). 
Dependent Claims 2-9 are also rejected.
Regarding Claim 10, the recitation(s) “via the combustor” renders the claims indefinite because the term appears to be used contrary to the accepted meaning in the prior art. A combustor is typically the enclosure in which combustion takes place. Applicant instead appears to be referring to a combustion section (or combustor case) that includes a compressor discharge plenum  as defined by the engine case 51 and the backing plate 72 of 26 (together, a.k.a. a combustor case) that is downstream from the diffuser 28 of the compressor and upstream of the combustor itself. If left unchanged, the claim is unclear as to whether air is being taken from within the combustor (where combustion is taking place at high temperature) or whether air is being taken from the compressor discharge plenum (or combustor case). 
Furthermore, the recitation of single “outlet tip” for the plural impeller blades renders the claim indefinite because it is unclear whether the plural blades share a single outlet tip, or whether the outlet tip refers to that of just one of the impeller blades, or whether there is meant to be multiple outlet tips (one for each impeller blade). 
Dependent Claims 11-20 are also rejected.
Regarding claims 9 and 19,  the recitation “the back cavity is open fluidly between the number of bleed holes…and the forward sealing element” renders the claim indefinite because it is unclear what is meant by the term “open fluidly”. For example, it is unclear if Applicant means that the backing plate is fluidly communicating with the compressor discharge plenum between the bleed holes and the forward sealing element, or whether there is a fluid opening between the bleed holes and the forward sealing element such that they are in communication, or whether the backing cavity is in fluid communication with both the bleed holes and the forward sealing element.  
Regarding claim 20, the recitation(s) “via the combustor” renders the claims indefinite because the term appears to be used contrary to the accepted meaning in the prior art. A combustor is typically the enclosure in which combustion takes place. Applicant instead appears to be referring to a combustion section (or combustor case) that includes a compressor discharge plenum  as defined by the engine case 51 and the backing plate 72 of 26 (together, a.k.a. a combustor case) that is downstream from the diffuser 28 of the compressor and upstream of the combustor itself. If left unchanged, the claim is unclear as to whether air is being taken from within the combustor (where combustion is taking place at high temperature) or whether air is being taken from the compressor discharge plenum (or combustor case). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould 20190063324 in view of Ottaviano 8147178.
Regarding claim 10, Gould teaches a gas turbine engine (100) comprising 
a centrifugal compressor (comprising 130) including 
an impeller (130) mounted for rotation about an axis (102) and 
an impeller backing plate (incl.142, 262, 252), 
the impeller including an impeller disk (132) and impeller blades that extend from a forward side of the impeller disk (by definition; Figs 2-3), 
the impeller backing plate arranged along an aft side of the impeller disk to define a back cavity (138) of the centrifugal compressor between the aft side of the impeller disk and the impeller backing plate (Fig 3), and 
the impeller backing plate formed to include a number of bleed holes (to 420) arranged radially inwardly from an outlet tip (140) of the impeller blades to allow a first portion of compressed gases discharged from the outlet tip of the impeller blades to flow along a portion of the aft side of the impeller disk before flowing through the number of bleed holes (Fig 4), 
a turbine (172) including a rotor (210) for rotation about the axis (Figs 1-3) and a seal (incl.144, 258) coupled with the rotor for rotation therewith (Fig 3), the seal including a forward sealing element (144) and an aft sealing element (258) that each engage the impeller backing plate of the centrifugal compressor to fluidly separate the back cavity of the centrifugal compressor from the turbine (Fig 3), wherein a seal cavity (Fig 3 below) is formed between the forward sealing element and the aft sealing element (Fig 3), and 

    PNG
    media_image1.png
    812
    1455
    media_image1.png
    Greyscale

a manifold (420) mounted to the impeller backing plate and shaped to define a channel that receive the first portion of the compressed gases moving through the number of bleed holes and to conduct the first portion of the compressed gases from the centrifugal compressor to a wheel cavity (Fig 3 above; via 428) of the turbine that is fluidly separated from the seal cavity by the aft sealing element (Fig 3), 
wherein the impeller backing plate is formed to include a plurality of passages (around and about 252) that extend through the impeller backing plate and open into the seal cavity to transmit a second portion of the compressed gases (P3X from 402, bled from 152) from the centrifugal compressor to the seal cavity (Figs 2-4).
Gould does not explicitly teach a plurality of the channel, circumferentially spaced apart. 
However, Ottaviano teaches it was known to form circumferentially spaced apart channels (150, 147; at least two, one at top dead center and the other at bottom dead center) to direct compressed air from a centrifugal compressor (18) to a wheel space (166) of a turbine (16) for annular cooling air supply with low turning losses (Col.6 ll.23-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single channel taught by Gould to be multiple circumferentially spaced apart channels as taught by Ottaviano in order to provide an annular cooling air supply to the turbine with low turning losses (Ottaviano, Col.6 ll.23-65).
Regarding claim 11, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. Gould further teaches the turbine includes a set of turbine blades (184) coupled with the rotor (Fig 3) and a set of turbine vanes (182) arranged upstream of the set of turbine blades (Fig 3) and wherein the impeller backing plate is coupled with the set of turbine vanes (Fig 3, 252 coupled with 182).
Regarding claim 12, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. Gould further teaches the plurality of passages formed in the impeller backing plate extend substantially radially through the impeller backing plate (Fig 3 below).

    PNG
    media_image2.png
    812
    1455
    media_image2.png
    Greyscale

Regarding claim 13, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. Gould further teaches the forward sealing element and the aft sealing element are positioned at a same radial location relative to the axis (Fig 3).
Regarding claim 14, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. Gould further teaches the turbine includes a set of turbine blades (184) coupled with the rotor (Fig 3) and a cover plate (Fig 3 below) coupled with the set of turbine blades (via the rotor) for rotation therewith and wherein the cover plate includes a body (Fig 3 below), 

    PNG
    media_image3.png
    812
    1455
    media_image3.png
    Greyscale

the forward sealing element fixed with the body (Fig 3), and the aft sealing element fixed with the body (Fig 3).
Regarding claim 16, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    812
    1455
    media_image4.png
    Greyscale

Gould further teaches the turbine includes a set of turbine blades (184) coupled with the rotor and a set of turbine vanes (182) arranged upstream of the set of turbine blades (Fig 3) and wherein an outlet (Fig 3 above) of the wheel cavity is defined between the set of turbine vanes and the set of turbine blades (Fig 3) to direct the first portion of the compressed gases out of the wheel cavity and into a gas path (110) of the turbine (Fig 3).
Regarding claim 18, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. Gould further teaches the back cavity extends radially along the aft side of the impeller disk and axially along the impeller backing plate (Fig 3) and wherein the forward sealing element separates an aft end of the back cavity from the turbine (Fig 3).
Regarding claim 19, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. Gould further teaches the back cavity is open fluidly between the number of bleed holes in the impeller backing plate and the forward sealing element (the back cavity in fluid communication with both the number of bleed holes and the forward sealing element; see 112b rejection above).
Regarding claim 20, Gould in view of Ottaviano teaches all the limitations of the claimed invention as discussed above. Gould further teaches the gas turbine engine further includes a combustor (150) fluidly coupled to the centrifugal compressor (Fig 3, as 152) to receive the second portion of the compressed gases from the centrifugal compressor (1second portion passes from centrifugal compressor 130, to the combustor case plenum 152, to heat exchanger 402, to ducting 412, and around 252 to reach the seal cavity), the combustor is fluidly coupled to the turbine (Fig 2), and the plurality of passages formed in the impeller backing plate direct the second portion of the compressed gases from the centrifugal compressor via the combustor into the seal cavity (Figs 2-3; [0060-61]).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741